COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


SHAW JEWELERS, ET AL.
                                          MEMORANDUM OPINION * BY
v.         Record No. 2320-96-2            JUDGE LARRY G. ELDER
                                              MARCH 18, 1997
BEULAH ALLENE SQUIERS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Mark M. Caldwell, III (Ralph L. Whitt, Jr.;
           Sands, Anderson, Marks & Miller, on brief),
           for appellants.
           No brief or argument for appellee.



     Shaw Jewelers and National Union Fire Insurance Company

(appellants) appeal a decision of the Workers' Compensation

Commission (commission) awarding medical benefits and temporary

partial disability benefits to Beulah A. Squires (claimant).

Appellants contend that the commission erred as a matter of law

when it concluded that claimant was validly referred by her

treating physician to a chiropractor.    They also contend that the

medical evidence was insufficient to support the commission's

conclusion that claimant proved a change of condition since her

last award of compensation benefits.    For the reasons that

follow, we affirm.

     Appellants do not argue that the chiropractic treatment

provided by Dr. Critchfield was either unnecessary or unrelated
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to claimant's accident.   Instead, appellants contend that they

are not responsible for the treatment provided by Dr. Critchfield

because claimant did not obtain a legally valid referral from Dr.

Allen for this treatment.   We disagree.

     It is well established that "'neither the employer nor its

insurance carrier may limit the treating physician in the medical

specialist, or treating facilities to which claimant may be

referred for treatment.'"   Jensen Press v. Ale, 1 Va. App. 153,

158, 336 S.E.2d 522, 525 (1985) (citation omitted).    An employer

is financially responsible for medical expenses arising from the

referral of a claimant's treating physician that are causally

related to the workplace injury and deemed necessary by the

treating physician.   See Volvo White Truck Corp. v. Hedge, 1 Va.

App. 195, 200, 336 S.E.2d 903, 906 (1985).

     The evidence relevant to Dr. Allen's referral was limited to

claimant's testimony at the hearing before the deputy

commissioner and a letter in the record written by Dr.

Critchfield.   At the hearing, the deputy commissioner examined

claimant about her referral to Dr. Critchfield:
     Q.   Did Doctor Allen refer you to him?

     A.   Got referred through his office, yes, sir.

     Q.   Pardon?

     A.   Through his office.

     Q.   Through his office?

     A.   Yes.



                                -2-
     Q.      Did you [ask] Doctor Allen to refer you to Doctor
             Critchfield?

     A.      They did through the -- by telephone.

     Q.      Did you ask Doctor Allen to refer you to Doctor
             Critchfield?

     A.      I had talked to him about it. I didn't directly ask
             him in his office at the last visit. I wasn't seen by
             Doctor Critchfield until approval was made by him.
             What he told his secretary or his nurse, they wouldn't
             see me until they had approval.

In addition, a letter from Dr. Critchfield dated February 10,

1996 stated that "[claimant] was referred from the office of Dr.

Allen, whose care she had been under from the time of her

accident [o]n July 18, 1993."

     We hold that Dr. Allen's referral of claimant to Dr.

Critchfield was valid.    The record established that claimant

learned of Dr. Critchfield from a neighbor and mentioned him to

Dr. Allen.    Although Dr. Allen did not make a written referral,

he told "his secretary or his nurse" that he approved of Dr.

Critchfield's treatment.    One of Dr. Allen's employees then

communicated his referral by telephone to Dr. Critchfield's

office.   Dr. Critchfield waited for Dr. Allen's referral before

treating claimant.    Although the better practice of referring

claimants might be to document each referral in writing, we hold

that the oral communication of Dr. Allen's referral by one of his

employees constitutes a valid referral under the Workers'

Compensation Act.



                                  -3-
     Appellants argue that the referral was invalid because the

topic of chiropractic care was first broached by claimant.    We

disagree.    Although claimant may have brought up the possibility

of treating her injured back with chiropractic manipulation, Dr.

Allen had the opportunity to exercise his independent medical

judgment before recommending this option as a necessary medical

treatment.    Furthermore, this is not a case in which Dr. Allen

merely "rubber-stamped" his approval of claimant's suggestion in

order to placate her.   The commission found that "there is no

evidence the referral was solely to satisfy the claimant or that

it was not intended as a true referral."   This finding is not

contradicted by the evidence in the record and is binding on

appeal.   Code § 65.2-706(A).
     Appellants next challenge the commission's award of

temporary partial disability benefits to claimant.     They contend

that the evidence was insufficient to support the commission's

finding of a change in condition of claimant's back since the

expiration of her last award in 1994.   We disagree.

     "General principles of work[er]'s compensation law provide

that 'in an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight
Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,




                                 -4-
572 (1986)).   "It is fundamental that a finding of fact made by

the Commission is conclusive and binding upon this court on

review.   A question raised by conflicting medical opinion is a

question of fact."   Commonwealth v. Powell, 2 Va. App. 712, 714,

347 S.E.2d 532, 533 (1986).

     We hold that the evidence was sufficient to prove that

claimant experienced a change in condition in her back.    The

evidence before the commission consisted of the medical opinions

of Dr. Allen, claimant's treating physician since her accident in

1993, Dr. Critchfield, who first examined claimant on January 16,

1996, and Dr. Debs, who examined claimant on March 22, 1996 at

the request of appellants.    The medical evidence indicates that

claimant saw Dr. Allen in April and May after experiencing pain

in the area of her injury.    On October 31, 1995, Dr. Allen opined

in a letter that pain in claimant's back had rendered her

partially disabled since January, 1995.   He stated that since

January, "[claimant] has had flair ups of her back strain, both

thoracic and lumbosacral, and also problems with her elbow."     Dr.

Allen referred claimant to Dr. Critchfield for chiropractic

treatment of this injury in January, 1996.   Dr. Critchfield

indicated in his notes from his initial examination of claimant

on January 16, 1996 that her current back condition was related

to her injury in 1993.   Dr. Debs, on the other hand, opined that

"[claimant] is physically able to resume her regular duty

activities as a jewelry sales clerk at this time."   The



                                 -5-
commission found that "claimant has established a change in

condition, she no longer can work full time because of her back

problem."   This Court on appeal does not judge the credibility of

the witnesses or weigh the evidence.   See Celanese Fibers Co. v.

Johnson, 229 Va. 117, 121, 326 S.E.2d 687, 690 (1985).     "The fact

that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).   We cannot say that the

commission's factual finding of a change of condition in

claimant's back is unsupported by credible evidence in the

record.
     For the foregoing reasons, we affirm the commission's award

of medical benefits and temporary partial disability benefits.

                                                           Affirmed.




                                -6-